Citation Nr: 1222892	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  04-42 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1964.  He also served with the Army National Guard from December 1976 to December 1988.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which, in pertinent part, confirmed and continued the previous denial of service connection for a right knee disability.  

The Board denied the Veteran's claim to reopen entitlement to service connection for a right knee disability in March 2007.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).   In September 2008, the Court issued a memorandum decision that vacated and remanded the Board's March 2007 denial of the claim to reopen.  The appeal was returned to the Board and in April 2011, the claim for entitlement to service connection for a right knee disability was reopened and remanded for further development.  The case has now returned to the Board.  

The April 2011 Board decision that reopened and remanded the claim for service connection for a right knee disability also referred claims for clear and unmistakable error (CUE) in September 1988 and December 1988 rating decisions.  Neither the Veteran's paper nor virtual claims file indicates that action has been taken on these claims, to include adjudication by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claims and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

A chronic right knee disability, currently diagnosed as degenerative joint disease, was not present in service or until years thereafter and is not etiologically related to any incident of service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by active service nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2011).  
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a right knee disability as it was incurred during a period of active service with the Army National Guard.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record clearly indicates the presence of a current right knee disability.  The Veteran has undergone recent treatment at various VA facilities for degenerative joint disease of the right knee, and a right arthroscopic partial medial meniscectomy was performed in August 2002.  The Veteran was also diagnosed with degenerative joint disease confirmed by X-ray upon VA examination in December 2011.  

The Board finds also finds that an in-service injury has been demonstrated.  Service records establish that the Veteran injured his knee on May 8, 1982 when he fell on a concrete slab.  A statement of medical examination and duty status confirms that the injury occurred while the Veteran was present at a weekend training assembly and in the line of duty.  The Veteran was specifically noted to have been performing a period of inactive duty for training (INACDUTRA) at the time of the injury.  INACDUTRA is training duty, other than full time, performed by the reserve components.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Service connection may be granted for disability resulting from injury incurred in or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; see also Brooks v. Brown, 5 Vet. App. 484 (1994) (service connection is available for injuries, but not diseases, sustained on INACDUTRA). When a claim for service connection is based upon an injury which occurred during a period of INACDUTRA, presumptive periods do not apply, regardless of whether the individual had a prior period of active service.  Smith v. Shinseki, 24 Vet. App. 40, 44-46 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 

Regarding the third element of service connection, a nexus between the Veteran's current disability and the in-service injury, the Board notes that service and post-service treatment records do not indicate such a link.  Records dating from the Veteran's in-service right knee injury do not document degenerative joint changes; the Veteran was diagnosed with a knee sprain by a private physician and a May 1982 X-ray was unremarkable.  He was advised to perform light duty at work. During follow-up appointments in June 1982, an arthrogram of the knee did not show any definite tear or other abnormality and the private doctor found that the Veteran could return to his regular work duties.  The doctor also noted that the Veteran's arthrogram was not consistent with a cartilage tear, and the Veteran was more likely to have pes anserinis bursitis.  

There is also no evidence of a right knee disability for several years after the Veteran's in-service injury in May 1982.  A National Guard periodic examination performed in April 1986, four years after the injury, showed that the Veteran's lower extremities were normal and he specifically denied experiencing a tricked or locked knee on the accompanying report of medical history.  The Veteran injured his left knee in July 1987 and was diagnosed with a torn ligament, but X-rays taken of both knees demonstrated that the right knee was normal.  The first finding of right knee arthritis dates from August 1988, when the Veteran was provided two VA examinations of his knee.  At that time, he reported having trouble with his knee since 1982 and an X-ray showed minimal degenerative changes.  In March 2002, a private MRI indicated a right torn medial meniscus, and a meniscectomy to correct the tear was performed in August 2002.  The Veteran has continued to receive treatment for right knee degenerative joint disease.  

The Veteran has at times reported a continuity of symptoms regarding his right knee disability.  Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Board finds that the Veteran's reported history of continuous right knee pain since service is not credible due to inconsistencies in the Veteran's statements and the contents of his medical records.  As discussed above, records from the Veteran's National Guard service show that the Veteran was released back to normal work duties by his private physician in June 1982 without the finding of a chronic right knee disability.  He also did not undergo any other treatment for right knee complaints until 1988, six years after the initial injury.  The periodic National Guard examination in April 1986 showed normal knees, and the Veteran specifically denied experiencing knee problems on the accompanying report of medical history.  A right knee X-ray in July 1987 was also normal.  Additionally, treatment records show several post-service problems with the right knee, including gout and injuries in April 1989 and May 2002 despite the Veteran's consistent statements during VA examinations that he had no other right knee injuries.  In light of the inconsistent history reported by the Veteran and the complete absence of complaints or treatment for years after the period of INACDUTRA, the Board finds that the Veteran's statements and history made for compensation purposes are not credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).

The Board also finds that the weight of the competent medical evidence is against the claim for service connection.  In support of his claim, the Veteran submitted a September 2002 letter from his private physician characterizing the right torn medial meniscus (diagnosed by MRI in March 2002) and right cartilage injury as being of longstanding duration.  Similarly, a letter from a second private doctor dated in December 2003 provides an opinion that the Veteran's current right knee disability is related to the 1982 service injury.  Although these letters constitute competent medical evidence in support of the claim, the Board finds that they are of little probative value.  With respect to the September 2002 opinion, the Court of Appeals for Veterans Claims (Court) has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The September 2002 private physician merely found that the Veteran's torn meniscus and cartilage damage was longstanding; there was no statement conclusively linking the condition to the Veteran's service and no evidence the physician was aware of the Veteran's other knee injuries.  The Board therefore concludes that the September 2002 letter is inconclusive regarding the etiology of the claimed disability.

Regarding the December 2003 medical opinion from the Veteran's other private physician, the Board finds that this opinion is not factually accurate.  The private doctor noted that the Veteran incurred an injury of the right knee while on National Guard service, but then stated that the Veteran was diagnosed with a right medial meniscus tear in November 1982.  As discussed above, an arthogram of the right knee performed in June 1982 ruled out the presence of any tear or other right knee abnormality, and there is no evidence of treatment for the right knee from June 1982 until 1988.  Furthermore, the Veteran was not diagnosed with a right knee meniscal tear until March 2002-20 years after the Veteran's in-service injury.  The October 2003 medical opinion also references the September 2002 finding that the Veteran's right knee tear was longstanding as support for a finding of service connection, but as noted above, the September 2002 private doctor did not actually link the Veteran's knee disability to service.  As the October 2003 private medical opinion was not based on an accurate review of the Veteran's medical history and facts of the case, it is afforded little probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

In contrast, the record contains several medical opinions weighing against the claim that are entitled to significant probative weight.  First, a VA physician who examined the Veteran's right knee in August 1988 concluded that the Veteran's internal derangement, patellar chondromalacia, and possible cartilage injury were due to his nonservice-connected left knee disability.  Similar findings were made by a second VA examiner who provided opinions against the claim in June 2001, December 2002, and December 2011.  Based on physical examinations of the Veteran performed in June 2001 and December 2011 and review of the complete claims file, the VA examiner determined that the Veteran's right knee disability was not due to the 1982 National Guard injury but was instead related to the nonservice-connected left knee.  

The VA examiner provided a full rationale for her conclusions and specifically referenced evidence from the claims file, including the findings of the Veteran's doctor in 1982, the 1986 National Guard periodic examination that was negative for knee abnormalities, and the 1989 right knee injury that was deemed to have resulted in at least a moderate injury.  The VA examiner found that the Veteran's 1982 in-service injury was transitory based on the type of injury (a patellar contusion with bursitis) and the lack of follow-up treatment for years afterwards.  These VA opinions are factually accurate, well-supported, and are entitled to significant probative weight.  See Nieves, supra.  

Finally, the Veteran was examined in October 2003 by a private physician as part of an independent medical examination.  The private doctor also opined that the Veteran's meniscal tear occurred after his May 1982 service injury based on the negative arthrogram of the right knee in June 1982.  The Board finds that the multiple medical opinions against the claim outweigh the few opinions in support that the Board has already determined are of little probative value.  

The Board has also considered the statements of the Veteran connecting his right knee disability to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to report observable symptoms, such as the onset of right knee pain, but finds that his statements regarding a continuity of symptoms since service are not credible and his opinion as to the cause of the pain simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was several years after the in-service injury.  In addition, the weight of the evidence establishes that his current right knee disability is not related to active duty service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed right knee disability and service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a March 2004 letter.  While he has not received specific information regarding the disability rating and effective date elements of his claim, in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as the claim is denied no disability rating or effective date will be assigned.  Therefore, the Veteran is not prejudiced by the lack of notice on these elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, records from the Social Security Administration (SSA), and private medical records.  The Veteran was also provided a proper VA examination in December 2011 in response to his claim.

The Board also finds that VA has complied with the April 2011 remand orders of the Board.  In response to the Board's remand, the Veteran was examined by VA in December 2011 and asked in an October 2011 letter to identify and provide medical releases for any private physicians who had treated his right knee disability.  The Veteran responded in a November 2011 letter that he had no additional evidence to submit.  The case was then readjudicated in a March 2012 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  




ORDER

Entitlement to service connection for a right knee disability is denied. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


